CORRECTED OPINION
PER CURIAM.
Appellant, defendant below, raises three points on this appeal from judgment of guilt and resulting sentence following a verdict by which a jury found him guilty of aggravated battery.
The record reveals that during the trial the trial judge repeatedly injected himself into the trial and on at least one instance took over the cross examination of a witness, taking the cross examination beyond the scope of the direct examination. Although we do not condone the action of the trial judge, being of the opinion that in the absence of unusual circumstances justice will best be accomplished in our adversary system of jurisprudence by leaving *46the examination and cross examination of witnesses to the attorneys for the parties, nevertheless in the case sub judice the record reveals that there was no objection during the trial to questions and actions of the trial judge, and since such were not so flagrant as to constitute fundamental error, and finding the remaining points to be without merit, the judgment and sentence appealed is
Affirmed.
BOYER, Acting C. J., McCORD, J., and YAWN, THERON A., Jr., Associate Judge, concur.